Hill, C. J.
1. Obtaining money on a mortgage or bill of sale of personal property by false and fraudulent statements as to the existence of liens may be an offense under the' Penal Code, §668 or §670, although the liens may be recorded, and by an inspection of the records might have been discovered. Holton v. State, 109 Ga. 131 (34 S. E. 358); Crawford v. State, 117 Ga. 247 (43 S. E. 762).
2. The statute 'of limitations does not begin to run in favor of the offender until his offense is known to the prosecutor, or to some one interested . in the prosecution or injured1 by the offense. An allegation in an indictment for cheating and swindling that the offense was unknown to the person cheated and defrauded until a certain named date is sufficient, and proof of the allegation would presumptively fix the date when the statute of limitations would begin to run. Penal Code, §30, par. 4; Cohen v. State, 2 Ga. App. 689 (59 S. E. 4).
Accusation of cheating and swindling, from city court of Quit-man — Judge McCall. January 8, 1909.
Submitted May 18, —
Decided June 15, 1909.
Branch ■& Snow, for plaintiff in error.
B, M. Turner, solicitor, contra.
3. We find no error of law, and the evidence supports the verdict.

Judgment affirmed.